                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                     AT NASHVILLE

TERRY LYNN KING,                                         )
                                                         )
          Plaintiff,                                     )     CAPITAL CASE
                                                         )
v.                                                       )     Case No. 3:18-cv-01234
                                                         )
TONY PARKER, et al.,                                     )     JUDGE CAMPBELL
                                                         )
          Defendants.                                    )


                          ORDER SETTING SCHEDULE AND TRIAL


     I.      Pretrial deadlines

          a. The Parties shall complete all written discovery and depose all fact witnesses on or

             before May 1, 2021.

          b. Plaintiff must disclose experts and provide expert reports by June 30, 2021.

          c. All discovery motions shall be filed no later than July 13, 2021.

          d. Defendants must disclose experts and provide expert reports by July 31, 2021.

          e. Expert depositions must be completed by September 30, 2021.

          f. Dispositive Motions must be filed by November 16, 2021. Responses to dispositive

             motions shall be filed within 14 days after filing the motion. Optional replies may be

             filed 7 days after the filing of the response.

     II. Trial and associated deadlines

          a. This case is set for a bench trial on April 5, 2022, beginning at 9:00 a.m. in Courtroom

             A826, United States Courthouse, 801 Broadway, Nashville, Tennessee. Counsel for the

             parties shall appear for a Pretrial Conference on March 21, 2022, at 1:30 p.m.




     Case 3:18-cv-01234 Document 114 Filed 09/30/20 Page 1 of 3 PageID #: 5147
   b. Information exchanged but not filed

          No more than 28 days before trial, the parties shall exchange copies of exhibits and

          make available for examination by the opposing party the original of all exhibits.

          By that same date, the parties shall exchange designations of portions of depositions

          that are to be read into evidence during the trial, in accordance with the procedure

          set forth in Local Rule of Court 39.01(c)(4). The parties should attempt to agree on

          additions to the designations necessary to put responses into context.

   c. Pretrial Filing Deadlines

          1.     No later than 16 days before trial, the parties shall file a Joint Proposed

                 Pretrial Order. The Pretrial Order shall contain: (1) a recitation that the

                 pleadings are amended to conform to the Pretrial Order and that the Pretrial

                 Order supplants the pleadings; (2) a statement of the basis for jurisdiction

                 in this Court; (3) a short summary of the Plaintiff's theory (no more than

                 one page); (4) a short summary of the Defendant's theory (no more than one

                 page); (5) a statement of the issues; (6) a succinct statement of the relief

                 sought; (7) a summary of any anticipated evidentiary disputes; and (8) an

                 estimate of the anticipated length of the trial.

          2.     No later than 16 days before trial, the parties shall file witness lists, except

                 for witnesses solely for impeachment in accordance with Fed. R. Civ. P.

                 26(a)(3); exhibit lists, except for documents solely for impeachment in

                 accordance with Fed. R. Civ. P. 26(a)(3); and any stipulations.




                                 -2-
Case 3:18-cv-01234 Document 114 Filed 09/30/20 Page 2 of 3 PageID #: 5148
            3.       Motions in Limine and Objections to Experts

                    i.      No later than 28 days before trial, the parties shall file any motions

                            in limine and any motions objecting to expert testimony. Any

                            responses to such motions shall be filed 7days later.

It is so ORDERED.

                                                                         _____
                                                   WILLIAM L. CAMPBELL, JR.
                                                   UNITED STATES DISTRICT JUDGE




                                   -3-
  Case 3:18-cv-01234 Document 114 Filed 09/30/20 Page 3 of 3 PageID #: 5149
